DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 and 12/14/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiello et al, U.S. Publication No. 2018/0091672.

Regarding claim 1, Aiello teaches a method of determining whether a document is genuine (see Aiello Abstract), the method comprising:

 illuminating the document with a controlled illumination source which is in a fixed spatial relationship with a camera (see paragraph [0030] referring to a front camera 102 and a back camera 103 and paragraph [0040] referring to a flash); 

changing the distance between the camera and a centroid of the document (see Figure 3 and paragraph [0034]); 

using the camera to capture imagery of the document while changing the distance between the camera and the centroid of the document (see paragraphs [0034]-[0035]); 


changes in illumination incident on the document caused by changing a position of the controlled illumination source with respect to the document (see paragraph [0040]); and 

changes in a position of the camera with respect to the document caused by the changing of the distance between the centroid of the document and the camera (see paragraph [0041]); and 

analyzing the information about changes in appearance of the document to determine a likelihood that the captured imagery was captured from a genuine document (see paragraph [0042]).

Regarding claim 2, Aiello teaches all the limitations of claim 1, and further teaches wherein the distance between the camera and the centroid of the document is changed by moving one of the camera and the document along a linear trajectory (see Aiello Figure 3 and paragraph [0036]).

Regarding claim 3, Aiello teaches all the limitations of claim 2, and further teaches wherein an angle between the linear trajectory and a plane of the document is less than 90 degrees (see Aiello Figure 3 and paragraph [0036]. Since the document is moved along a linear trajectory that is vertical within the plane of the phone display shown, the angle between the linear trajectory and a plane of the document will be less than 90 degrees as long as the document does not become perpendicular to the plane of the display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al, U.S. Publication No. 2018/0091672 in view of Reinhardt, U.S. Publication No. 2016/0378061.

Regarding claim 4, Aiello teaches all the limitations of claim 1, but does not expressively teach wherein the distance between the camera and the centroid of 

However, Reinhardt in a similar invention in the same field of endeavor teaches a method of verifying a document by taking images of the document while changing the distance between a camera and a centroid of the document (see Reinhardt Figure 1, document 2, camera 3, and Abstract) as taught in Aiello wherein 

the distance between the camera and the centroid of the document is changed by moving one of the camera and the document along a curved trajectory (see Figure 1, trajectory 5 and paragraph [0055]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the trajectory taught in Aiello with the curved trajectory taught in Reinhardt to yield the predictable results of successfully verifying the document. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al, U.S. Publication No. 2018/0091672 in view of Ekpenyong et al, U.S. Publication No. 2018/0211243.

claim 5, Aiello teaches all the limitations of claim 1, and further teaches wherein: 

the camera and the controlled illumination source are components of a mobile device; the distance between the camera and a centroid of the document is changed by a user of the mobile device (see Aiello paragraph [0034]).

Aiello does not expressively teach

the user of the mobile device is instructed to move the device while keeping an image of the document displayed on a screen of the device within a specified region on the screen.

However, Ekpenyong in a similar invention in the same field of endeavor teaches a method for capturing images of a document with a mobile device (see Ekpenyong Figure 1, mobile device 120 with camera 122) wherein the distance between a centroid of the document and the mobile device (see paragraph [0021]) as taught in Aiello wherein  

the user of the mobile device is instructed to move the device while keeping an image of the document displayed on a screen of the device within a specified region on the screen (see paragraph [0021]).



Regarding claim 6, Aiello in view of Ekpenyong teaches all the limitations of claim 5, and further teaches using the mobile device to displace the image of the document displayed on the screen of the device such that the user of the mobile device causes the mobile device to move in a desired trajectory corresponding to a trajectory in which the user of the mobile device keeps the image of the document displayed on the screen of the device within the specified region on the screen (see Ekpenyong paragraph [0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al, U.S. Publication No. 2018/0091672.

Regarding claim 9, Aiello teaches all the limitaitons of claim 1, but does not expressively teach wherein the controlled source of illumination comprises a display screen.

(see Aiello paragraph [0030]). Furthermore, display screens on the front of mobile devices are well-known to generate light. Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the flash as the controlled source of illumination with a display screen to yield the predictable results of successfully illuminating the document and taking images with the front camera. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al, U.S. Publication No. 2018/0091672 in view of Showering et al, U.S. Publication No. 2015/0256695.

Regarding claim 10, Aiello teaches all the limitations of claim 9, but does not expressively teach wherein the display screen displays a pattern.

However, Showering in a similar invention in the same field of endeavor teaches a method of capturing an image of a document (see Showering Figure 2, document 110 and Abstract) using a camera (see Figure 2, imaging assembly 900 and paragraph [0174]) and a controlled source of illumination (see Figure 2, illumination subsystem 800 and paragraph [0022]) as taught in Aiello wherein

(see paragraph [0171]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of displaying a pattern on an illumination source as taught in Showering with the method of using display for illumination taught in Aiello, the motivation being to allow indicia on the document to also be decoded. 

Regarding claim 11, Aiello in view of Showering teaches all the limitations of claim 10, and further teaches wherein the display screen displays a changing pattern that is controlled by at least one of a device local to the document and a remote server in data communication with a device local to the document that houses the display screen (see Showering paragraph [0172] as combined with the display shown in Aiello Figure 2).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

claims 7 and 8, both refer to analyzing either a photograph on the document or an area adjacent to a photograph on the document when determining it to be genuine. However, Aiello teaches analyzing holograms which are diffractive, not reflective, in nature and the Specification of the present application distinguishes between photographs and holograms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASEY L KRETZER/Examiner, Art Unit 2637